Citation Nr: 0909308	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
panic disorder and post-traumatic stress disorder (PTSD), 
rated 50 percent disabling before February 28, 2008.

2.  Entitlement to an increased rating for service-connected 
panic disorder and PTSD, rated 70 percent disabling from 
February 28, 2008.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for PTSD 
and granted service connection for panic disorder, assigning 
a 50 percent rating.  A July 2008 rating decision granted a 
70 percent rating, effective February 28, 2008. 

A September 2008 Board decision granted service connection 
for PTSD, and remanded the claim for an increased rating for 
service-connected panic disorder and PTSD for further 
development and consideration.   The veteran continues to 
appeal for higher ratings for this disability.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Before February 28, 2008, the manifestations of PTSD 
produced moderate disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  From February 28, 2008, the veteran's PTSD manifestations 
produced serious symptoms with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, and inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for PTSD before February 28, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).
2.  The criteria for a disability evaluation in excess of 70 
percent for PTSD from February 28, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the Veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  As the Veteran has not alleged any 
prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Separate, or staged, ratings for separate periods of time 
based on the facts found have been assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for panic disorder and 
PTSD provides that a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126.  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  Id.

VA examination in February 2005 noted that the Veteran had 
twice weekly panic attacks with sweating, chest pressure, 
shortness of breath, nervousness, and claustrophobia.  The 
Veteran recently lost a welding job due to a left arm 
disability caused by a post-service fall and his age.  He 
complained of anxiety and feelings of hopelessness.  His 
sleep was fair.  He denied all psychotic symptoms.  A Global 
Assessment of Functioning Scale (GAF) of 54 was assigned.  

A letter from a VA psychiatrist and a clinical therapist 
dated in November 2005 is of record.  They noted that, due to 
the severe PTSD symptomatology, the Veteran was unable to 
establish favorable relationships and was unable to obtain 
and maintain employment.  They also noted that the Veteran 
lost his job due to this symptomatology.  

A VA individual psychotherapy note, dated in January 2007, is 
of record.  It was prepared by the VA clinical social worker 
who drafted the November 2005 letter, and noted that, due to 
his PTSD symptomatology, the Veteran unable to establish and 
maintain effective relationships.  It was highly questionable 
whether the Veteran could maintain employment.  A GAF of 41-
50 was assigned.  

A VA examination was conducted on February 28, 2008.  The 
Veteran stated that his panic attacks vary in frequency from 
one attack every three weeks to three attacks per week.  
Approximately one and a half years ago, the Veteran had an 
altercation with another custodian at work.  However, he was 
reassigned and his current employment situation is an 
agreeable experience.  He also complained of anger.  The 
examiner noted that the Veteran had not experienced 
significant trauma since his last examination in 2005, and he 
is in treatment and has partially responded to treatment.  
His thought processes and communication are not impaired.  
The Veteran's employment was not impaired, and he has worked 
consistently for the past year and a half as a custodian.  
The examiner noted that it was more likely than not that his 
anxiety attacks are preceded by hypoglycemic episodes due to 
skipping meals, and that his sleeping problem is due to sleep 
apnea.  However, he has little social life due to his 
psychiatric disorders.  A GAF of 60 was assigned.  

A VA individual psychotherapy note, dated in June 2008, is of 
record.  It was prepared by the VA clinical social worker who 
drafted the November 2005 letter and January 2007 progress 
note, and noted that, due to his PTSD symptomatology, the 
Veteran was unable to establish and maintain effective 
relationships.  It was highly questionable whether the 
Veteran could maintain employment.  A GAF of 41-50 was 
assigned.  

Before February 28, 2008, the Veteran's PTSD was more nearly 
indicative of some difficulty in social, occupational, or 
school functioning, but the veteran was generally functioning 
pretty well, and had some meaningful interpersonal 
relationships, although he would have had difficulty in 
establishing and maintaining effective work and social 
relationships.  The 50 percent evaluation is appropriate for 
the period prior to February 28, 2008.  The 50 percent 
evaluation contemplates a psychiatric impairment that 
recognizes difficulty in social and industrial adaptation and 
moderate symptoms and the veteran's GAF was usually no lower 
than 50.  The Board affords little probative weight to the 
conclusions contained in the November 2005 VA letter and 
January 2007 VA progress note because it is inconsistent with 
the other evidence of record.  Specifically, the Veteran did 
not lose his previous job due to PTSD symptomatology, and he 
subsequently found full time employment for at least one and 
a half years duration.  The Veteran's disability picture does 
not approximate the next higher evaluation of 70 percent.  

From February 28, 2008, the Veteran's panic disorder and PTSD 
is more nearly indicative of substantial difficulty in 
social, occupational, or school functioning which is more 
appropriately compensated by the 70 percent evaluation.  The 
disability picture for this period is best summarized as one 
more nearly approximating deficiencies in most areas, 
depression, and difficulty in adapting to stressful 
circumstances.  Again The Board affords little probative 
weight to the conclusions contained in the June 2008 VA 
progress note because it is inconsistent with the other 
evidence of record.  The veteran's PTSD is not productive of 
total social and industrial impairment as contemplated in the 
100 percent schedular evaluation.  Again, the Veteran has 
been employed full time during the appeal period.  The PTSD 
symptoms do not appear to more nearly approximate the 
criteria for a 100 percent scheduler evaluation at this time.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; a rating in excess of 50 
percent before February 28, 2008, is not warranted; and a 
rating in excess of 70 percent from February 28, 2008, is not 
warranted.  


ORDER

An increased evaluation for panic disorder and PTSD before 
February 28, 2008, is denied.

An increased evaluation for panic disorder and PTSD from 
February 28, 2008, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


